Citation Nr: 1501880	
Decision Date: 01/14/15    Archive Date: 01/20/15

DOCKET NO.  09-00 034A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to April 1982. 

This appeal is before the Board of Veterans' Appeals (Board) from a July 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  The matter on appeal was remanded by the Board in September 2012.

The Veteran raised the issues of entitlement to service connection for hearing loss and tinnitus in a July 2014 application for benefits.  They are referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDING OF FACT

The Veteran's left knee patella tendonitis, chondromalacia, torn lateral meniscus, and osteoarthritis are the result of injury incurred in service.


CONCLUSION OF LAW

The criteria for service connection for left knee patella tendonitis, chondromalacia, torn lateral meniscus, and osteoarthritis have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

As reflected in his January 2009 substantive appeal, the Veteran asserts that he has current left knee disability as the result of in-service injury.  As reflected in an October 2012 VA examination report and a December 2013 letter from the Veteran's treating VA physician, the Veteran has current diagnoses of left knee patella tendonitis, chondromalacia, torn lateral meniscus, and osteoarthritis.  

The Veteran's service connection claim must be granted.

The record contains conflicting medical opinions regarding whether the Veteran's current left knee disability is related to service.

In October 2012, after reviewing the record and examining the Veteran, a VA nurse practitioner opined that the Veteran's current left knee disorders were not likely related to service.  The examiner noted that the Veteran had been seen in service for bilateral knee and leg pain on running or playing basketball in 1981 and was diagnosed as having a knee sprain, and that separation examination did not mention any knee problems.  The examiner further explained that there were no documented knee complaints until 1987, six years after his last clinic visit for knee pain in service, when he complained of severe knee pain and later required a meniscectomy.  The examiner noted that during those six years there was no continuity of complaints or treatment for knee pain.

The Veteran submitted a letter from his treating VA physician, dated in December 2013, stating that the Veteran had brought military medical documents showing that he sustained a left knee injury while in the military when he jumped into a foxhole and hit the knee very hard on a large rock.  The physician stated that the Veteran had had chronic knee pain since that time and was seen several times for this problem while in the military after the accident.  The physician further stated that this had been a chronic complaint since the Veteran had been coming to VA, and that he was status post arthroscopic surgery in 1987 but continued to have pain and instability.  The examiner noted that the Veteran had been diagnosed with left knee lateral meniscus tear and chondromalacia on February 2013 magnetic resonance imaging (MRI), and opined that his chronic left knee pain and instability were more than 50 percent likely due to his in-service injury.

The Board finds the VA physician's December 2013 opinion to be at least as probative as that of the December 2012 VA examiner.  Initially, the entire basis of the December 2012 VA examiner's opinion appears to be that there is no documented treatment for the left knee from the time of the Veteran's in-service treatment in 1981 to his post-service treatment in 1987.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  Moreover, the Board finds the basis of the December 2013 physician's opinion, including the Veteran's repeated and ongoing in-service left knee treatment and continued left knee complaints and symptoms following his separation from service, to be more consistent with the evidence of record.

Service treatment records reflect at least 12 instances of treatment for complaints of left knee pain or problems between June 1980 and September 1981.  In June 1980 the Veteran complained of having knee pain for the past six months, and stated that he had been falling on his knees and believed that that was what had caused his pain.  In September 1980, the Veteran complained of left knee pain after hearing a popping sound while playing basketball.  In January 1981, he reported left knee pain increasing over the past year, possibly related to a fall during basic training; knee X-rays were noted to be normal.  In September 1981, he reported sudden onset of left knee injury while running.  The Veteran's reported left knee symptoms during this period from June 1980 to September 1981 included pain, reduced range of motion, and knee cap "popping."  Diagnoses included chondromalacia, stretched or pulled muscles, sprained knee, and possible trick knee. 

VA treatment records reflect that, in December 1985, the Veteran reported occasional left knee pain with exertion.  In November 1986, the Veteran complained of having had chronic knee pain for the past six to seven months, but reported that he had sustained injury to the left knee while he was in service.  In March 1987, he reported an approximate 10-year history of left knee pain, and that he had injured the knee again eight months prior playing basketball.  In August 1987, he began physical therapy for left knee chondromalacia.  In May 1988, the Veteran underwent an open meniscectomy of the left knee and debridement of the lateral femoral condyle for diagnoses of lateral meniscus tear and osteochondritis of the lateral femoral condyle.

Subsequent post-service treatment records reflect continuing treatment for the Veteran's left knee symptoms.  Such treatment records, from 1987 forward, reflect that the Veteran repeatedly reported a history of left knee problems dating back to his period of service.  

In light of the above, the Board finds the evidence regarding whether the Veteran's current left knee disorders are related to service to be at least in relative equipoise.  Resolving reasonable doubt in his favor, the Board finds that his left knee patella tendonitis, chondromalacia, torn lateral meniscus, and osteoarthritis are the result of injury incurred in service.  Accordingly, service connection for left knee patella tendonitis, chondromalacia, torn lateral meniscus, and osteoarthritis must be granted.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As the Board is granting the benefit sought on appeal, any error with respect to either the duty to notify or assist was harmless and will not be further discussed.


ORDER

Service connection for left knee patella tendonitis, chondromalacia, torn lateral meniscus, and osteoarthritis is granted.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


